Citation Nr: 9931354	
Decision Date: 11/04/99    Archive Date: 11/17/99

DOCKET NO.  96-42 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for service-connected post-traumatic stress disorder (PTSD), 
on appeal from the initial evaluation.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
March 1970.  This appeal arises from an April 1996 rating 
decision of the New York, New York, regional office (RO) 
which assigned a 30 percent disability rating for PTSD, after 
granting service connection for the same.  By a rating action 
dated in January 1997, the 30 percent disability evaluation 
assigned for PTSD was increased to 50 percent.

On September 22, 1998, a hearing was held at the RO before 
Barbara B. Copeland, who is a member of the Board of 
Veterans' Appeals (Board) rendering the final determination 
in this claim and who was designated by the Chairman of the 
Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102 
(West Supp. 1999).  During the course of said hearing, the 
veteran filed additional medical records that had not been 
previously considered by the RO.  However, the veteran waived 
review of the additional evidence by the RO.  Therefore, 
pursuant to 38 C.F.R. § 20.1304(c) (1999), that evidence need 
not be first considered by the RO.

The Board also notes that the veteran filed a claim for a 
total disability evaluation based upon individual 
unemployability, apparently in December 1997.  The RO has yet 
to adjudicate this issue.  Nevertheless, the issue of the 
veteran's entitlement to a total disability evaluation based 
upon individual unemployability is rendered moot by the 
Board's decision herein.


FINDING OF FACT

The veteran is demonstrably unable to obtain or retain 
employment as a result of his PTSD.




CONCLUSION OF LAW

The criteria for a schedular 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10 (1999), and 4.129, 4.130, 
Diagnostic Code 9411 (Regulations in effect prior to November 
7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran filed a claim for service connection for PTSD in 
February 1996.  

A February 1996 counseling report from the South Burlington 
Veterans Center (Vet Center) indicated that the veteran had 
presented himself with possible PTSD.  He reported serving in 
the Republic of Vietnam as a combat engineer.  He discussed 
his inservice experiences/stressors.  He complained of 
trouble sleeping and concentrating, nightmares, flashbacks, 
intrusive thoughts, an exaggerated startle response, and 
hyper-vigilance.  He denied suicidal or homicidal ideation. 
He also complained of a neurological problem in his hands.  
The veteran admitted to abusing alcohol.  He stated he had 
been married for eight years and had had numerous failed 
relationships.  He reported owning his own business for 22 
years, but that, after selling his business, he worked 
inconsistently since that time.  The assessment was rule-out 
PTSD.

A statement regarding the veteran's inservice stressors was 
received in March 1996.  The veteran also discussed his post-
service employment history.  He stated that he owned and 
operated a bar from 1970 to 1989.  He said he worked as a 
salesman for a year, but that the job did not "work out."  
Since that time, the veteran reported working odd jobs and 
having seasonal employment as a landscaper.  He said he had a 
few friends but was primarily a loner.  He indicated that he 
had not been in a relationship in several years.

The veteran was afforded a VA psychiatric examination in 
March 1996.  He described his inservice stressors.  He 
complained of frequent nightmares and sleep disturbances, 
intrusive memories, increased irritability, an explosive 
temper, physically abusive behavior, and an exaggerated 
startle response.  He said he avoided situations that would 
place him in a crowd.  He denied hallucinations or delusions.  
The veteran's mood and affect were both variable and varied 
from anger to depression.  He endorsed suicidal and homicidal 
ideation.  While recent and remote memory were grossly 
intact, recent memory was impaired by depression.  The 
diagnosis was PTSD.  He was assigned a Global Assessment of 
Functioning (GAF) of 38.

Service connection for PTSD was granted in April 1996.  A 30 
percent disability evaluation was assigned.  

Another counseling report from the South Burlington Vet 
Center was associated with the claims folder.  Dated in July 
1996, the veteran was noted to be upset because he had no 
strength in his hands or knees.  He stated he wanted to work, 
but that he also wanted to be reliable and knew he couldn't 
be reliable because he was unsure whether he could walk on 
any given day.  He reported that he had not worked in five 
years.  He said he continued to isolate himself.  He stated 
that he experienced increased anxiety whenever he was around 
more than two people at a time.  The assessment was PTSD.  
The examiner noted that the veteran also suffered from 
diabetes.

The veteran was afforded a personal hearing before the RO in 
December 1996.  He described himself as being an unemployed 
musician.  He said he did piecemeal work as a landscaper.  In 
that regard, he indicated his boss was a friend from college.  
He reported earning 500 to 600 dollars over the past summer.  
The veteran testified that he had tried to find other 
employment, but that there wasn't any work that interested 
him.  He indicated that he had a Bachelor of Science degree 
in education.  He also noted that he had applied and been 
turned down for vocational rehabilitation.  Similarly, he 
said he was told by his therapist that he was virtually 
unemployable.  He reported being divorced and having no close 
friends.  The veteran complained of anxiety, nervousness, 
insomnia, an inability to control his anger, and memory 
impairment.  

In further support of his claim, the veteran submitted a 
December 1996 letter from his treating therapist at the South 
Burlington Vet Center.  The therapist stated that the 
symptomatology associated with PTSD made it very difficult 
for an individual to maintain gainful employment.  He said 
the veteran suffered from nightmares, intrusive thoughts, 
trouble sleeping, and severe irritability.  He indicated that 
the veteran also experienced problems with trusting people 
and an exaggerated startle response which hindered his 
ability to work around people.  The therapist opined that the 
combination of the veteran's symptoms made his prospect for 
employability "almost nil."

As referenced above, a 50 percent disability rating for the 
veteran's service-connected PTSD was granted in January 1997.  
The hearing officer determined that the veteran's PTSD was 
considerable, but that his condition did not warrant a higher 
evaluation.  Noting that the criteria for evaluating 
psychiatric disorders had been revised, and that said 
revisions went into effect in November 1996, the hearing 
officer indicated that a higher evaluation for PTSD under 
said criteria was unwarranted.  The veteran was mailed a 
supplemental statement of the case which cited the new 
criteria used in evaluating psychiatric disorders.

In September 1998, the veteran was afforded a personal 
hearing before the undersigned.  He discussed his pre-service 
employment and educational history.  He maintained he was 
unable to return to his job as a teacher because of his 
experiences in Vietnam.  He said he operated a bar for 
several years, but that he "walked away" from the business 
when he realized he had a problem with alcohol.  Since that 
time, the veteran stated that he occasionally worked for a 
friend's landscaping business.  He reported that he had 
applied for over 50 jobs between January 1995 and February 
1996 without any success.  He submitted a partial listing of 
those employers.  He also indicated his application for 
vocational rehabilitation had been turned down due to the 
severity of his PTSD.  He stated that he spent most of his 
day reading, watching television, and listening to music.  
The veteran attributed the demise of his marriage to symptoms 
related to his PTSD.  He maintained that he was extremely 
distant from his family despite the fact that they lived in 
the same small town.  He discussed how he tried to isolate 
himself as much as possible.  He said he went for counseling 
at least one day a week, and that he took medication to treat 
his anxiety and insomnia.  He offered additional evidence for 
the Board to consider in his claim for an increased 
evaluation.

The veteran submitted a November 1997 letter from his 
counseling therapist.  The therapist stated he had been 
seeing the veteran for the past 18 months.  He described the 
veteran as being very angry and having severe, chronic 
symptoms of PTSD.  He said the veteran suffered from 
irritability, nightmares, intrusive thoughts, anger, 
depression, isolation, distrust, and sleeping problems.  The 
therapist indicated that the veteran's PTSD prevented him 
from working with others, and that his inability to trust 
others adversely affected his ability to acquire gainful 
employment.

A December 1997 letter from a counseling psychologist at the 
Albany VA Medical Center (VAMC) was also submitted by the 
veteran.  The psychologist stated that she had evaluated the 
veteran's vocational and medical situation in light of the 
need for vocational rehabilitation.  She reported that the 
severity of the veteran's disabilities and his need for 
consistent ongoing medical care made training or competitive 
employment infeasible.  The veteran's current participation 
in a therapy program was noted.

II.  Analysis

The Board initially finds that the veteran has submitted a 
well-grounded, or plausible, claim.  38 U.S.C.A. § 5107(a) 
(West 1991).  When a claimant is awarded service connection 
for a disability and subsequently appeals the RO's assignment 
of a rating for that disability, the claim continues to be 
well-grounded as long as the rating schedule provides for a 
higher rating and the claim remains open.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by 
38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  

Under the criteria in effect at the time the veteran 
initiated his appeal with respect to the evaluation of his 
service-connected psychiatric disorder, the principle of 
social and industrial inadaptability, the basic criterion for 
rating disability from the mental disorders, contemplated 
those abnormalities of conduct, judgment, and emotional 
reactions which affect economic adjustment, i.e., which 
produce impairment of earning capacity.  38 C.F.R. § 4.129.  
The severity of disability was to be based upon actual 
symptomatology, as it affects social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  The VA was not to under-evaluate the 
emotionally sick veteran with a good work record, nor over-
evaluate his or her condition on the basis of a poor work 
record not supported by the psychiatric disability picture.  
It is for this reason that great emphasis was placed upon the 
full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints was 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology were the 
essentials.  38 C.F.R. § 4.130.  

The veteran is currently assigned a 50 percent disability 
rating for PTSD.  Under the provisions of 38 C.F.R. 
Diagnostic Code 9411, considered in the evaluation of 
psychoneurotic disorders at the time the veteran initiated 
his appeal, a 50 percent rating was assigned for PTSD when 
the ability to establish and maintain effective or favorable 
relationships is considerably impaired, and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.

A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment.  

A 100 percent rating was assigned when the attitudes of all 
contacts except the most intimate are so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thoughts or behavioral 
process associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior are 
factors to be considered.  A demonstrable inability to obtain 
or retain employment is another factor to be considered.  
38 C.F.R. §  Part 4 Diagnostic Code 9411.  The Board notes, 
however, that if any one of the three criteria set forth in 
Diagnostic Code 9411 for a 100 percent evaluation is met, a 
100 percent rating shall be assigned.  See Johnson v. Brown, 
7 Vet. App. 95 (1994).

The record in this case reflects that, for several years, the 
veteran has been in receipt of regular psychiatric treatment.  
In addition, the veteran's condition has been described as 
severe by his treating counselor.  There also appears to be a 
general consensus that the veteran's PTSD has rendered him 
virtually unemployable.  In that regard, his counselor stated 
that the constellation of his PTSD symptoms made 
employability "almost nil."  Similarly, a VA psychologist 
specifically indicated vocational and competitive employment 
were infeasible due to his disabilities and need for ongoing 
medical care.  (It is recognized that "disabilities" were 
not identified.)  Evidence of his attempts to find employment 
is well documented.  Moreover, the March 1996 VA examination 
report indicated that the veteran's GAF was 38, which is 
indicative of, among other things, major impairment in 
several areas, such as work, family relations, or mood, and 
an example of which is an inability to work due to 
psychiatric impairment.  (See American Psychiatric 
Association: Quick Reference to the Diagnostic Criteria from 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition. Washington, DC, American Psychiatric Association, 
1994.)  The Board recognizes the fact that the veteran works 
sporadically as a landscaper, and that he appears to suffer 
from some form of diabetic neuropathy.  However, neither his 
intermittent employment nor his apparent physical disability 
belies the overall impression that the veteran's PTSD 
prevents him obtaining and/or retaining gainful employment.  

Thus, after reviewing the foregoing, the Board concludes that 
the veteran's service-connected PTSD has rendered the veteran 
demonstrably unable to obtain or retain employment.  The 
criteria for a 100 percent rating for PTSD have been met in 
this case.  In so deciding, consideration has been given to 
assigning staged ratings; however, at no time during the 
period in question has the veteran shown disablement 
equivalent to that greater than the assigned rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).

In reaching this conclusion, the Board notes that the 
criteria to evaluate mental disorders were changed in 
November 1996.  In that regard, the U.S. Court of Appeals for 
Veterans Claims (Court) held in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991) that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs (Secretary) to do otherwise and the 
Secretary did so.  In that regard, the RO considered both 
criteria in evaluating the veteran's claim and concluded that 
an evaluation in excess of 50 percent was not warranted under 
either.  Nonetheless, as the Board is granting a 100 percent 
disability evaluation under the old criteria, the Board finds 
that the veteran will not be prejudiced by failing to 
consider whether his disability would also warrant an 
increased rating under the new criteria.


ORDER

Subject to the law and regulations governing the payment of 
monetary awards, a schedular 100 percent evaluation for PTSD 
is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

